Citation Nr: 1811884	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for left ankle sprain.

2.  Entitlement to service connection for a left ankle sprain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

4.   Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to left ankle sprain. 

5.  Entitlement to a rating in excess of 40 percent for traumatic brain injury (TBI), migraine headaches.

6.  Entitlement to service connection for posttraumatic stress order (PTSD).

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stacy Simcox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to December 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2013 rating decision denied entitlement to service connection for PTSD.  The April 2015 rating decision denied service connection for a left knee disability, denied a rating in excess of 40 percent for TBI, migraines, and declined to reopen the claims for entitlement to service connection for a left ankle sprain and a lumbar spine disability.

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the Veteran's October 2017 testimony and is within the jurisdiction of the Board.  Therefore, this issue is included on appeal, as noted on the title page.

The issues of entitlement to service connection for a left ankle sprain, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a left knee disability, to include as secondary to left ankle sprain, entitlement to a rating in excess of 40 percent for TBI, migraines, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final January 2013 rating decision, the RO denied the Veteran's claims for service connection for a left ankle strain and a lumbar spine disability.

2. The evidence received since the January 2013 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ankle strain and a lumbar spine disability.

3.  The Veteran has a current diagnosis of PTSD that is attributable to his active service.


CONCLUSIONS OF LAW

1.  The January 2013 rating decision that denied the Veteran's claim for service connection for a left ankle strain and a lumbar spine disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a left ankle strain and a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§  5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Given the favorable disposition of the Veteran's claims to reopen his claims for entitlement to service connection for a left ankle strain and a lumbar spinal disability, for service connection for PTSD, and the remand of the other issues on appeal, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  

A January 2013 rating decision denied a claim for service connection for a left ankle strain and a lumbar spinel disability on the basis that these disabilities were not shown by the evidence to be incurred in or aggravated by the Veteran's service.  The Veteran did not appeal that decision and it is now final.  38 U.S.C. § 7104 (2012). 

In July 2014, the Veteran sought to reopen his claims.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Pertinent evidence added to the record since the final January 2013 RO decision include statements from the Veteran, VA medical records, the Veteran's hearing testimony, and copies of service treatment records (STRs) (the Board notes that these STRs were previously of record). 

In October 2017, the Veteran testified that injury of his left ankle and lumbar spine occurred while he was in-service, to include when he was engaged in combat duty while deployed in Iraq in April 2008 to May 2009.  The Veteran also testified that he continued to suffer from symptoms of pain, limited range of motion, and a restriction of daily activities due to his continued symptomology of his left ankle and lumbar spine.  The Board notes that for a period of time after the Veteran separated from service he was homeless and unable to obtain medical treatment for his reported continuing symptomology.  Consequently, as the prior denial of the Veteran's claim for service connection for a left ankle strain and a lumbar spinal disability were based on a finding that these disabilities were not incurred in or aggravated by the Veteran's service, and giving the Veteran the benefit of the doubt regarding his new testimony regarding his continued symptomology after his service, the claims of entitlement to service connection for a left ankle strain and a lumbar spine disability are reopened and remanded for further development, as discussed below.

Service Connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125.  Furthermore, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Veteran contends he has PTSD and psychiatric symptoms since service, and also contends that his PTSD is related to several stressor events he reportedly experienced in service, including witnessing and responding to an explosively formed penetrator (EFP) attack on a RG 33 vehicle.  As stated above, it is established that the Veteran was deployed in Iraq from April 2008 to May 2009.  As the Veteran's claimed stressor is consistent with the circumstances, conditions, or hardships of his service, the Board finds that the Veteran's lay testimony establishes the occurrence of his claimed in-service stressor.

In the February 2013 denial of service connection for PTSD the RO stated that the VA examiner who examined the Veteran ruled out a diagnosis of PTSD.  

In January 2018, the Veteran submitted a report from a private psychiatrist which stated that the Veteran had PTSD consistent with the DSM 5 which was more likely than not related to his active service, to include his witnessing and responding to the aforementioned EFP attack.  The private psychiatrist provided a detailed and thorough explanation and analysis as to how each of the PTSD diagnostic criteria were met in this case and the level of severity of PTSD experienced by the Veteran.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding that the Veteran has PTSD that is at least as likely as not related to his active service.  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle strain is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection a lumbar spine disability is reopened.

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, in his October 2017 testimony, the Veteran stated that he continued to suffer from left ankle and back pain after his discharge from service.  He also testified that he suffered additional injury to his left ankle and back while deployed.  The Veteran was afforded VA examinations in October 2012 and in December 2015.  The October 2012 examiner opined that the Veteran's left ankle and lumbar spine were not related to or aggravated by the Veteran's active duty service.  The rationale was that in-service medical records did not show a left ankle fracture and that there was no compelling evidence to indicate chronicity or trauma that would result in the Veteran's lumbar spine disorder.  The examiner did not address the Veteran's contentions that his symptomology existed since service.  The December 2015 examiner stated that the Veteran's lumbar spine disorder was less likely than not related to service based on a medical record which indicated the Veteran had lumbar spine pain prior to service.  However, the Veteran's entrance examination did not identify a back condition and as such, he was presumed sound with regards to his back upon entry into service.  Thus, the Board finds that the examiners' opinions are conclusive and lack a sufficient rationale on which to enable the Board to render an informed decision.  Therefore, additional VA medical examinations and opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As to the issue of entitlement to service connection for a left knee disability, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim.  Additionally, as noted at the October 2017 Board hearing, that claim includes the assertion that the left knee disability is secondary to the Veteran's left ankle disability.  Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that to fairly decide the merits of the Veteran's claim for service connection for a left knee disability, he should be provided an examination that includes a specific address of his newly raised theory of secondary service connection (should service connection for a left ankle disability be granted).

In regards to the Veteran's claim for a rating in excess of 40 percent for TBI, migraine headaches, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim, specifically if the Veteran is suffering from a headache disorder or migraines which are separate and apart from his service-connected TBI.  A new VA examination addressing all of the Veteran's reported symptoms and assessing the current level of severity for his TBI residuals should be ordered.

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for service connection and increase in his TBI evaluation on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2017.

2. Thereafter, schedule the Veteran for a VA medical examination by a physician (M.D.) to determine the nature and etiology of any left ankle disorder.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should:

(a.)  Identify any diagnosed left ankle disorder; 

(b.)  If there is a diagnosis of a left ankle disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disorder had onset in service or within one year following separation from service, or was causally related to service. 

In providing the above opinion, the examiner must address the STRs noting that the Veteran was found to have a left ankle injury in service.  

The Veteran's lay assertions as to onset and continuity of symptomatology should be recorded and considered.

A rationale for all opinions offered should be provided.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

3.  Thereafter, schedule the Veteran for a VA medical examination by a physician (M.D.) to determine the nature and etiology of his lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability had onset in service or within one year following separation from service, or was causally related to service. 

In providing the above opinion, the examiner must address the STRs noting that the Veteran was found to have lumbago in service.  

The Veteran's lay assertions as to onset and continuity of symptomatology should be recorded and considered.

The examiner should also comment on the functional impact the Veteran's lumbar spine disability has on the Veteran's daily life and employability.  A rationale for all opinions offered should be provided.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  Thereafter, schedule the Veteran for a VA medical examination by a physician (M.D.) to determine the nature and etiology of any left knee disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should:

(a.)  Identify any diagnosed left knee disability; 

(b.)  If there is a diagnosis of a left knee disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had onset in service or within one year following separation from service, or was causally related to service; or was caused or aggravated (worsened beyond its natural progression) by any left ankle disorder. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The Veteran's lay assertions as to onset and continuity and symptomatology should be recorded and considered.

The examiner should also comment on the functional impact any left knee disability has on the Veteran's daily life and employability.  A rationale for all opinions offered should be provided.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  Thereafter, schedule the Veteran for one or more VA examinations by a qualified physician (M.D.) to determine nature and severity of his TBI residuals, including headaches.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  

Following review of the claims file, examination of the Veteran and necessary testing, the examiner should specifically indicate what, if any, cognitive and physical dysfunctions are present as a result of any TBI.  In making a determination, the examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his TBI.  

For any subjective symptoms that are residuals of TBI, the examiner should also address the extent to which such symptoms interfere with work; instrumental activities of daily living; or work, family or close relationships.

Regarding the Veteran's headaches, the examiner should elicit a full history from the Veteran concerning his headache symptomatology, including: the type and frequency of headaches, whether they included characteristic prostrating attacks, and whether they were productive of severe economic inadaptability.

The Veteran's lay assertions in this regard should be recorded and considered.

The examiner should also comment on the functional impact the Veteran's TBI has on his daily life and employability.  A rationale for all opinions offered should be provided.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

5.  The Veteran, as well as his representative, must be notified in writing of the dates on which he is being scheduled for VA examinations and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).  The AOJ is specifically instructed to document such notification in the Veteran's claims file.

6.  After ensuring compliance with the development requested above, readjudicate the claims, including whether a separate disability rating is warranted for the Veteran's headaches at any point during the appeal period and including entitlement to a TDIU  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


